Citation Nr: 0923977	
Decision Date: 06/25/09    Archive Date: 07/01/09

DOCKET NO.  07-38 079A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran had active duty service from April 1943 to March 
1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2007 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Veteran's notice of disagreement was received in 
August 2007.  A statement of the case was issued in October 
2007, and a substantive appeal was received in December 2007. 

On substantive appeal received in December 2007, the Veteran 
checked the appropriate box to indicate that he wanted a 
hearing before the Board at the RO.  A hearing was scheduled 
in April 2009, but the Veteran failed to appear.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board acknowledges that the appeal has been advanced on 
the Board's docket.  However, in April 2009 the Veteran's 
representative filed a VA Form 21-4138 which appears to 
include a claim of entitlement to VA compensation under 38 
U.S.C.A. § 1151 (West 2002) for residuals of a staph 
infection suffered in connection with a surgical procedural 
at the Salt Lake City VA Medical Center.  If the Veteran 
prevails with this new claim, the disability would be treated 
as if it were service-connected.  As such, it could possibly 
have an impact on the current appellate TDIU issue.  Under 
the circumstances, appellate review of the TDIU issue is not 
appropriate at this time since it is intertwined with the 
newly raised claim under 38 U.S.C.A. § 1151 (West 2002).  
Holland v. Brown, 6 Vet.App. 443 (1994); Vettese v. Brown, 7 
Vet.App. 31 (1994); Parker v. Brown, 7 Vet.App. 116 (1994). 



Accordingly, the case is REMANDED for the following actions:

The RO should take appropriate action to 
develop and adjudicate the newly raised 
claim of entitlement to VA compensation 
under 38 U.S.C.A. § 1151 (West 2002) for 
residuals of a staph infection suffered 
in connection with a surgical procedural 
at the Salt Lake City VA Medical Center.  
The Veteran should be advised of the 
determination and furnished notice of 
appellate rights and procedures, 
including the need to file a timely 
notice of agreement if he desires to 
appeal from that determination.  If, and 
only if, the RO should grant the newly 
raised claim under 38 U.S.C.A. § 1151 
(West 2002) for residuals of a staph 
infection suffered in connection with a 
surgical procedural at the Salt Lake City 
VA Medical Center, then it should 
readjudicate the TDIU issue; if the TDIU 
issue remains denied, then the Veteran 
should be furnished an appropriate 
supplemental statement of the case. 

After completion of the above, the case should be returned to 
the Board for appellate review. 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


